Title: James Parker: Valuation of the Printing Office, 27 January 1766
From: 
To: 


The partnership agreement between Franklin and Hall provided that at its termination Hall should “have the Preference of purchasing the said Printing-Presses, Types and Materials (if he shall be so disposed . . .) at their present Value, allowing for the Wear thereof what shall be judged a reasonable Abatement, considering the Time they shall have been used” (above, III, 266). In the power of attorney Franklin gave James Parker, Nov. 5, 1764, before going to England, he directed Parker to examine the accounts of the partnership “and also to value the Printing Presses Types and other Materials for printing belonging to me and now in the Use and Occupation of the said David Hall and which he has agreed to purchase of me at the rate of such Valuation” as Parker should make on Franklin’s behalf (above, XI, 442).
Parker undertook this appraisal toward the end of January 1766, drew up this detailed account on the 27th, and incorporated its total as entry 72 in his financial report of February 1 (below, p. 98). In his letter of February 3 he described the worn condition of much of the type and the presses and explained the methods used in weighing the type. These methods, it may be added, are virtually unchanged today.
 
Quantity and Valuation of the Printing-Office, as taken Jan. 27: 1766. per J Parker
wt


383
Old Brevier, much worn, and worth little more than Old Metal, at 8d. per lb.
£12
15
4



282
Newer Brevier, 7 Years worn, valued at 1s. 3d. per lb.
17
12
6


663
Burgois, eight years worn at 1s. 3d.
41
8
9


436
Long Primer, well worn at 1s. 2d.
25
8
8


318
Small Pica, almost worn out at 10d.
13
5
0


421
Pica, Old, and much batter’d at 10d.
17
10
10


334
Old English, fit for little more than Old Metal at 8½
11
16
7


502
Newer English, near half-worn at 1s. 3d.
31
7
6


223
Great Primer, well worn at 1s. 2d.
13
0
2


158
Double Pica, pretty good, at 1s. 4d.
10
10
8


91
Double English Do at 1s. 2d.
5
6
2


70
Flowers at 2s.
7
0
0


53
Figures, Planets, Space Rules, Black Letter, at 2s. 3d.
5
19
3


63
Large and Title Letter, some old some good at 1s.
3
3
0


40
Quotations, Justifiers &c. at 1s.
2
0
0


3
Crooked Letters, at 1s.
0
3
0



85
Cases, some Old and shatter’d at 5s.
21
5
0


13
Frames at 8s.
5
4
0


15
Chaces, some large, some small, at 6s.
4
10
0


16
Letter-Boards, only 10 of ’em good-for-anything
0
15
0


3
Folio Gallies 8 Quarto, and 7 small Do
1
10
0


1
Letter Rack and one Case Rack
1
0
0


1
Lye-Trough, 1 Lye Tub, and one Wetting Trough
1
10
0


6
Composing-Sticks, one of which good-for-Nothing
1
10
0


2
Imposing Stones, with their Stands
3
10
0


1
Old Book-Press much shatter’d
1
0
0


16
Poles for drying Paper
0
16
0


2
Mallets, 2 Shuting Sticks, a Plainer, and some old Furniture
1
0
0



12
Cuts for Dilworth’s Spelling-Books
3
0
0


2
King’s Arms, 3 S’s for Bills of Lading 3 or 4 Head & Tail piecs
2
0
0


The Cuts for the Advertisements much worn
1
0
0


Some Brass pieces of Rules, and other Rules
0
12
7




268
10
0



Three Printing Presses, One much shatter’d
45
  0
  0




  £313
  10
  0


Errors excepted
  Per James Parker.
 
Endorsed: Account and Valuation of D.H Old Printing Materials as taken Jan. 27. 1766.
